


Exhibit 10.21

 

COMMUNITY FIRST BANKSHARES, INC.

 

March 12, 2001

 

David Lee

Community First Bankshares, Inc.

Fargo, ND

 

RE: Severance Package and Notice of Termination of Change in Control Agreement

 

Dear David:

 

As a result of Community First Bankshares, Inc.’s (“CFB”) need to restructure
its workforce and eliminate certain positions, we are offering you a severance
package which recognizes your long term contributions to CFB.  By this
reference, we also incorporate the terms of the Change in Control Agreement
executed by you and CFB on December 1, 1998.  This letter (hereinafter
“Agreement”) describes our agreement regarding the termination of your
employment, no later than February 28, 2002 (the “Termination Date”).  This
letter also serves as written notice terminating the Change in Control Agreement
effective December 31, 2001, pursuant to Paragraph 2 thereof. If, after reading
this letter, you feel there is any discrepancy between our conversations and the
content of this letter, please contact me.

 

We are offering to provide you with the following benefits in connection with
the termination of your employment with CFB:

 

(1)                                  We will pay you a severance payment equal
to two year’s base compensation at your most recent annual rate of pay, less all
applicable federal and state tax and FICA withholdings.  You will have the
option to receive this payment in either a lump-sum, or in bi-weekly
installments beginning on CFB’s first bi-weekly payday, following expiration of
the full rescission period for your release, or if later, the first bi-weekly
payday following your Termination Date. If you should die before you receive all
of your severance payments, any remaining severance payments will be paid to the
personal representative of your estate.

 

(2)                                  You will have the right, as of your
Termination Date, to continue your group health, dental and/or vision coverage
for up to 18 months, pursuant to applicable federal and state continuation
coverage laws, including COBRA, provided you make the appropriate written
elections to continue your group coverage.  CFB will pay the employer’s portion
of such premium(s) for the duration of such continuation coverage, and you will
be responsible for payment of the employee

 

--------------------------------------------------------------------------------


 

share of such premium(s). Thereafter, you may also continue to participate in
CFB’s then–current group insurance plan for an additional 24 months at your own
expense, providing you are not eligible for coverage under another plan of group
insurance. Information and election forms concerning continuation of your group
health, dental and/or vision coverage will be mailed to you under separate
cover.  All rights that you may have under CFB’s benefit plans are subject to
the terms of the plans, applicable law and the continuation of said plans for
active employees.

 

(3)                                  We will pay you any accrued, unused PTO in
your account as of your Termination Date.

 

(4)                                  You will be entitled to receive 401(k) Plan
contributions to your Plan accounts for Plan Year 2001, based upon your
earnings.

 

(5)                                  The Company will modify, in the form
attached hereto as Exhibit B, the incentive stock options granted to you in
1998, 2000 and 2001 and the nonqualified stock options granted to you in 1998,
1999, 2000 and 2001 to permit such options to be exercisable for the original
term of the option (i.e., ten years [five years with respect to options granted
in 1998] from the option date, as defined in the option agreement) without
regard to your termination of employment, and to permit options that are not
vested as of your Termination Date to continue to vest and become exercisable in
accordance with the terms of that option agreement without regard to your
termination of employment. All other terms of each option agreement, including
the installment exercise of options as set forth in Section 3 of the option
agreement, shall remain in effect. Options granted in 1997 and incentive stock
options granted in 1999 shall not be modified pursuant to this Agreement to
further extend their vesting or exercise period, and shall be exercisable in
accordance with their present terms (i.e., exercisable within 30 days of your
termination of employment).

 

(6)                                  You will be entitled to participate in
CFB’s Annual Incentive Compensation Plan at the participation level established
for you by CFB as of December 31, 2001.

 

Where applicable, benefits will also be available to you in connection with or
following your Termination Date under the CFB Flexible Benefit Plan and other
CFB benefit programs, as applicable.  These benefits will be handled in
accordance with the terms and conditions of those plans.  You are not eligible
to participate in any such plans following your Termination Date unless
otherwise required or permitted pursuant to applicable law.

 

The premium payments in (2) will be made on a timely basis on your behalf
contingent upon your payment on a timely basis of your share of employee
premiums.  The payment in (3) will be made with your first bi-weekly payment or
lump sum payment under (1).

 

2

--------------------------------------------------------------------------------


 

The Plan contributions described in (4) above shall be made at the same time as
contributions for active CFB employees are made.

 

In consideration of CFB’s payment of the benefits as provided in this Agreement
which CFB is not otherwise required to provide, you agree to the following:

 

1.                                       Waiver and Release of Claims

 

You, for yourself, your heirs, successors, assigns, and anyone who has or
obtains any legal rights or claims through you, hereby fully waive, release and
discharge CFB and its subsidiaries and their past and present directors,
officers, shareholders, agents, employees, attorneys, successors, insurers,
indemnitors, and assigns (the “Releasees”) from any and all legal and equitable
claims, actions, demands, damages, or liabilities of any nature, including,
without limitation, breach of contract, wage or benefit claims, promissory
estoppel, misrepresentation, wrongful discharge, defamation and discrimination
of any kind or any other tort claims, under any federal, state or municipal law
or ordinance, and specifically including rights or claims under the federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Americans With Disabilities Act, and applicable state
human rights laws, whether known or unknown, arising out of or in any way
connected with any matter, fact, or thing relating to your employment and
separation from employment with CFB and existing prior to the date of your
signature on this Agreement, except for claims to the benefits provided for in
this Agreement.  You understand that you are not waiving any claims or rights
which you may have which arise after you sign this waiver and release.  You
certify that you have not filed any claims, complaints or other actions against
any Releasee and to the full extent permitted by law will not cause or permit to
be filed (to the extent you are able to control such filing) any claim,
complaint, or action of any nature or type against any Releasee. You are advised
by CFB to review your rights and responsibilities under this Agreement with your
own lawyer. You understand that you have 21 days to consider signing this
Agreement from the date it is first given to you.  If you sign this Agreement
before 21 days has elapsed, you will be voluntarily waiving your right to the
full 21-day review period.

 

You acknowledge that CFB specifically denies that it is responsible or legally
obligated to you for any claims you may have, other than claims to enforce your
rights to the benefits provided for under this Agreement.  This Agreement and
the payment required under it fully resolve any and all differences CFB and you
may have regarding your employment and separation from employment with CFB. 
This Agreement supersedes all prior written and oral agreements between CFB and
you, except for any written or legal obligations which you have to CFB under any
agreement not to disclose any of CFB’s confidential information or trade
secrets, not to compete with CFB, or not to solicit CFB customers, employees or
other valuable business contacts.

 

 

3

--------------------------------------------------------------------------------


 

2.                                       Right to Rescind

 

You understand that this Agreement is governed by United States and applicable
state laws and that you may change your mind and rescind it within seven (7)
days after signing it, by delivering a written notice to Mark Anderson, CEO,
Community First Bankshares, Inc., 520 Main Avenue, Fargo ND 58124-0001, by hand
or mail within the seven (7) day period.  You also understand that this
Agreement will become effective and enforceable only after the rescission period
has expired.  If you rescind this Agreement, CFB will owe you no benefits as
provided under this Agreement following your termination.  You understand that
if you violate any terms of this Agreement while you are receiving the benefits
provided for above, that payments and provision of all remaining benefits to you
will cease immediately and your obligations herein provided shall remain in
effect, in consideration of all the benefits which you will have received prior
to said violation by you.

 

3.                                       Return of Property

 

You certify that upon your termination date you will return all CFB property in
your possession and all copies thereof, including but not limited to all keys,
equipment, proprietary technology, all CFB documents or computerized
transcriptions thereof, including any CFB Confidential Information as defined in
paragraph 4 below, and any other property in your possession belonging to CFB.

 

4.                                       Confidential Information

 

Effective upon your signature below, you agree that you will not divulge,
communicate or use for your benefit or the benefit of any person outside CFB any
of CFB’s Confidential Information.  Confidential Information includes but is not
limited to CFB’s trade secrets, records, data, customer and prospective customer
lists and information, short term and long range plans, all financial
information, including sales, specific customer account sales, gross margin
information, operating expense and information, competitive strategies and
pricing information, procurement resources, information concerning CFB’s
business or its manner of operation, personnel information, sales and marketing
strategies and information, and any other confidential or technical information
which you have obtained during your employment with CFB.  Confidential
Information shall mean information not generally known in the business community
that has been disclosed to you and is known to you as a consequence of your
employment by CFB.  You will not disclose any such information to any person,
firm, corporation, association or other entity for any reason whatsoever. 
Confidential Information also includes the terms and existence of this
Agreement, which may be disclosed by you only to your immediate family, attorney
or tax advisor, except as otherwise required by court order.

 

5.                                       Non-disparagement

 

Effective upon your signature below, you agree not to (a) make, either directly
or indirectly, any derogatory or negative comments of any kind, either oral or
written, to any person or organization about CFB or any officer, director,
shareholder, employee or any other person affiliated with CFB which would in any
way interfere with any of CFB’s business relationships.

 

4

--------------------------------------------------------------------------------


 

6.                                       Opportunity for Review

 

Your signature below acknowledges that you have read this Agreement carefully
and understand all its terms; that you have had full opportunity to consult with
an attorney before signing it; that you are signing it knowingly and
voluntarily, and that you have not relied upon any representations by any CFB
employee, agent or attorney.

 

You are hereby notified that CFB elects to terminate your Change in Control
Severance Agreement upon its expiration effective December 31, 2001, pursuant to
Paragraph 2 of that Agreement dated December 1, 1998.  In the event the Board of
Directors extends that Agreement prior to its expiration on December 31, 2001,
you will be eligible to participate in such extension until December 31, 2002.

 

This Agreement shall not in any way be construed as an admission of liability by
CFB or an admission that CFB has acted wrongfully with respect to you.  CFB
specifically denies and disclaims any such liability or wrongful acts.

 

In the event that any provision of this Agreement is found to be illegal or
unenforceable, such provision will be severed or modified to the extent
necessary to make it enforceable, and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect.

 

This Agreement shall be interpreted, construed, and enforced in accordance with
the laws of the State of North Dakota, other than its law dealing with conflicts
of law.

 

We ask you to declare that you have entered into this Agreement voluntarily,
without coercion or duress, and with the opportunity to review its contents with
legal counsel should you desire.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

If this letter accurately reflects our understanding and agreement, please sign
the original and copy and return the original to me.  The copy is for your file.

 

Sincerely,

 

COMMUNITY FIRST BANKSHARES, INC.

 

By:

/s/ Mark A. Anderson

 

Its:

President

 

 

Read and agreed to, with declarations

confirmed, this 13th day of March 2001.

 


DAVID LEE

 

/s/ David A. Lee

 

March 13, 2001

 

Signature

Date

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

RELEASE AGREEMENT

 

                            , 2001

 

Community First Bankshares, Inc.

Attn: Mark Anderson

520 Main Avenue

Fargo, North Dakota 58124-0001

 

Dear Mark:

 

This letter, dated more than 7 days after I signed the agreement between
Community First Bankshares, Inc. and me dated             , 2001 is to certify
that I have taken no steps to exercise my 7 day right of rescission, as
described on page 3 of the agreement.

 

Very truly yours,

 

 

________________________

David Lee

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDMENT TO STOCK OPTION AGREEMENTS

 

THIS AGREEMENT, made as of this         th day of March, 2001, amends the
following Stock Option Agreements between COMMUNITY FIRST BANKSHARES, INC., a
Delaware corporation (hereinafter called the “Company”), and DAVID LEE, an
employee of the Company or one or more of its subsidiaries (hereinafter called
the “Optionee”):

 


GRANT DATE OF
OPTIONS


 


OPTION
TYPE


 


ORIGINAL NUMBER OF SHARES SUBJECT TO OPTION


 

1998

 

ISO

 

6,414

 

1998

 

NQSO

 

3,586

 

1999

 

NQSO

 

9,125

 

2000

 

ISO

 

7,299

 

2000

 

NQSO

 

27,701

 

2001

 

ISO

 

5,177

 

2001

 

NQSO

 

19,823

 

 

WHEREAS, the Company and Optionee have entered into a Separation Agreement of
even date herewith, which, among other terms, requires that the exercise period
of the above options be extended as set forth herein;

 

THEREFORE, in consideration for the mutual covenants in that Agreement, the
parties hereto agree that the above described Stock Option Agreements be and
hereby are amended as follows:

 

1.               Section 5 of the Option Agreement be amended in its entirety to
read as follows:

 

Termination of Employment.   In the event the employment of the Optionee shall
terminate other than as a result of the Optionee’s deliberate, willful or gross
misconduct, any portion of the Option that is not vested on the date of such
termination shall continue to be exercisable in installments in accordance with
paragraph 3 and this Option shall terminate and be deemed canceled if not
exercised prior to the expiration of the term specified in paragraph 3 hereof.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the employ of the Company or any of its subsidiaries or interfere in
any way with the right of the Company or any such subsidiary to terminate the
employment of the Optionee at any time.

 

8

--------------------------------------------------------------------------------


 

2.               Section 6 of the Option Agreement shall be amended in its
entirety to read as follows:

 

Death of Optionee.   If the Optionee shall die, the Option shall be exercisable
as to the may be exercised by the person to whom the Option is transferred by
will or the applicable laws of descent and distribution at any time within six
(6) months after the Optionee’s death, but in no event later than the expiration
of the term specified in paragraph 3 hereof.

 

3.               Section 7 of the Option Agreement shall be deleted in its
entirety and replaced with the following:

 

[RESERVED]

 

4.               Except as set forth above, the terms and conditions of each
Stock Option Agreement be and hereby shall remain in full force and effect
including, but not limited to, the exercise price per Share upon exercise and
the date of expiration of the Option specified in paragraph 3 therein. Nothing
herein is intended to, nor shall it be construed so as to cause the incentive
stock option granted in 1998 to fail to so qualify under Section 421 of the Code
if and to the extent such option is exercised within 90 days of the Optionee’s
termination of employment or within six months of the date of death.

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Amendment to
the above described Option Agreements as of the day and year first above
written.

 

 

 

COMMUNITY FIRST BANKSHARES, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Its President & CEO

 

 

 

 

 

 

 

 

David Lee, Optionee

 

9

--------------------------------------------------------------------------------
